Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-146802 Mantra Venture Group Ltd. (Name of Small Business Issuer in its charter) Nevada (state or other jurisdiction of incorporation or organization) None (I.R.S. Employer I.D. No.) 1205  207 West Hastings Street Vancouver, British Columbia, Canada V6B 1H7 (Address of principal executive offices) (604) 609 2898 Issuers telephone number Former name, former address, and former fiscal year, if changed since last report Check whether the registrant (1) filed all reports required to be filed by sections 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨ Nox APPLICABLE ONLY TO CORPORATE ISSUERS As of January 17, 2008, the registrant had 20,369,328 shares of common stock outstanding. Transitional Small Business Disclosure Format (Check one): YES¨ NOx Table of Contents PART I - FINANCIAL INFORMATION 2 Item 1. Financial Statements F-1 Item 2. Managements Discussion and Analysis or Plan of Operation 3 Item 3. Controls and Procedures 14 PART II  OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 1 PART I - FINANCIAL INFORMATION Safe Harbor Statement When we refer to Mantra, we, our or us, we are referring to Mantra Venture Group Ltd. This report on Form 10-QSB contains certain forward-looking statements. All statements other than statements of historical fact are forward-looking statements for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our consolidated financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. Unless otherwise noted, all dollar references herein are in US dollars. 2 Item 1. Financial Statements Mantra Venture Group Ltd. (A Development Stage Company) (Unaudited) Financial Statement Index Consolidated Balance Sheets F2 Consolidated Statements of Operations F3 Consolidated Statements of Cash Flows F4 Consolidated Statement of Stockholders Equity F5 Notes to the Consolidated Financial Statements F6 F-1 Mantra Venture Group Ltd. (A Development Stage Company) Consolidated Balance Sheets As of May 31, 2007, August 31 and November 30, 2007 (Expressed in US Dollars) May 31, August 31 , Nov. 30, Assets 2007 2007 2007 Cash, operating account $13,982 $180,838 (24,617) Cash, subscriptions received 210,500 13,982 180,838 185,883 Taxes receivable 357 6,402 15,199 Security Deposit 932 943 1,010 Total Current Assets 15,271 188,183 202,092 Intangible Assets 37,095 Property and Equipment, net (Note 3) 11,875 29,776 51,595 Total Assets Liabilities and Stockholders Equity Liabilities Accounts payable and accrued liabilities 8,794 63,723 18,796 Liability for subscriptions received - - 210,500 Due to related parties (Note 4) 13,446 2,562 11,266 Total Liabilities 22,239 66,285 240,562 Commitments and Contingencies (Notes 1 and 6) Stockholders Equity Preferred Stock: Authorized: 20,000,000 shares, $0.00001 par value  Issued and outstanding: No shares Common Stock: Authorized: 100,000,000 shares, $0.00001 par value Issued and outstanding: 19,675,578 shares 168 190 197 (As at November 30, 2007) Additional Paid In Capital 35,332 430,350 606,724 Deferred Compensation 79,286 Deficit Accumulated in the Development Stage (30,594) (278,866) (635,987) Total Stockholders Equity 4,906 151,674 50,220 Total Liabilities and Stockholders Equity (The accompanying notes are an integral part of these financial statements) F-2 Mantra Venture Group Ltd. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Unaudited Unaudited Unaudited September January June 1, 01 January 22, 2007 2007 2007 22, 2007 to August To Nov. (Inception) 31, 30, (Inception) to May 31, 2007 2007 to Nov., 2007 2007 Revenues $ - $ - $ - $ - Expenses Amortization 1,323 1,600 3,675 6,598 Consulting 2,958 36,497 80,532 119,987 Professional fees 13,554 16,000 18,053 47,607 General & administrative 12,014 187,064 242,877 441,955 Rent 745 7,111 11,984 19,840 Total Expenses 30,594 248,272 357,121 635,987 Net Loss Net Loss Per Share  Basic and Diluted $(0.002) $(0.013) $(0.018) $(0.033) Weighted Average Shares Outstanding 18,108,000 19,087,760 19,675,578 19,675,578 (The accompanying notes are an integral part of these financial statements) F-3 Mantra Venture Group Ltd. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Unaudited Unaudited Unaudited (Inception) June 01, Sept. 01, (Inception) to August to Nov. to Nov.30 to May 31, 31 30, 2007 2007 2007 2007 Operating Activities Net loss $(30,594) $(248,272) $(357,121) (635,987) Adjustments to reconcile net loss to cash used in operating activities: Amortization 1,323 1,600 3,675 6,598 Services for shares 200 25,000 25,200 Deferred compensation 64,191 64,191 Change in operating assets and liabilities: Accounts receivable (357) (6,045) (8,797) (15,199) Prepaid expenses (932) (67) (1,010) Accounts payable and accrued liabilities 8,794 54,929 (44,927) 18,796 Due to related parties 13,446 (10,884) 8,705 11,267 Net Cash Used In Operating Activities (8,120) (208,683) (309,341) (526,1444) Investing Activities - - Purchase of intangible assets (12,000) (12,000) Purchase of property and equipment (13,198) (19,501) (25,494) (58,193) Net Cash Used In Investing Activities (13,198) (19,501) (37,494) (70,193) Financing Activities Proceeds from issuance of common stock 35,300 395,040 141,380 571,720 Subscriptions received - - 210,500 210,500 Net Cash Provided By Financing Activities 35,300 395,040 351,880 782,220 Increase in Cash 13,982 166,856 5,045 185,883 Cash - Beginning of Period  13,982 180,838 0 Cash - End of Period $13,982 $180,838 $185,883 $185,883 Supplemental Disclosures Interest paid none none none none Income taxes paid none none none none (The accompanying notes are an integral part of these financial statements) F-4 Mantra Venture Group Ltd. (A Development Stage Company) Consolidated Statement of Other Stockholders (Expressed in US Dollars) Capital Stock Common Stock Deficit Accumulated in the Shares # Amount $ AdditionalPaid-in Capital $ Development Stage Total $ Balance, January 22, 2007 -   - - Common stock issued for cash at $0.00001 per share 15,000,000 150 150 - 300 Common stock issued for cash at $0.02 per share 1,750,000 18 - 35,000 Common stock issued for services at $0.02 per share 10,000  200 - 200 Net loss for the year ending May 31, 2007 -   (30,594) (30,594) Balance, May 31, 2007 Common stock issued for cash at $0.10 per share 1,246,000 12 - Common stock issued for cash at $0.25 per share 1,081,760 11 270,429 - 270,440 Net loss for the quarter ending August 31, 2007 - - 1 (248,272) (248,271) Balance, August 31, 2007 Common stock issued for cash at $0.10 per share 500 - 50 - 50 Common stock cancelled - Common stock issued for cash at $0.25 per share 3 79,327 - 79,330 Common stock issued for services at $0.25 per share 100,000 1 - 25,000 Common stock issued for acquisition at $0.25 per share 40,000 - 10,000 - 10,000 Common stock issued for cash at $0.40 per share. 155,000 - Allocation to shares - 2 31,206 - Allocation to warrants - - 30,792 - 30,792 Stock based compensation - - - Net loss for the quarter ending November 30, 2007 - - - (357,121) (357,121) Balance, November 30, 2007 (The accompanying notes are an integral part of these financial statements) F-6 1. Nature of Operations and Continuance of Business The Company was incorporated in the state of Nevada on January 22, 2007 to acquire and commercially exploit various new energy related technologies through licenses and purchases. The Company is a development stage company, as defined by Statement of Financial Accounting Standard (SFAS) No.7  Accounting and Reporting by Development Stage Enterprises,  in the business of developing and providing energy alternatives. The Company has yet to acquire commercially exploitable energy related technology and has not generated revenues since inception. Managements plan to continue operations includes raising additional equity capital through private and public offerings of it common stock and to eventually obtain profitable operations 2. Summary of Significant Accounting Policies a) Basis of Presentation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. These consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Mantra Energy Alternatives Ltd., incorporated in the state of Nevada on May 22, 2007. All significant intercompany balances and transactions have been eliminated. The Companys fiscal year-end is May 31. b) Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to deferred income tax asset valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Companys estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. c) Basic and Diluted Net Earnings (Loss) Per Share The Company computes net earnings (loss) per share in accordance with SFAS No. 128, " Earnings per Share ". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. d) Comprehensive Loss SFAS No. 130, Reporting Comprehensive Income, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at May 31, F6 2007, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. e) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. f) Financial Instruments The fair values of financial instruments, which include cash, accounts receivable, prepaid expenses, accounts payable and accrued liabilities, and due to related parties were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The financial risk is the risk to the Companys operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. g) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109  Accounting for Income Taxes as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. h) Foreign Currency Translation The Companys functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with SFAS No. 52 Foreign Currency Translation, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. i) Stock-based Compensation The Company has adopted the fair value recognition provisions of SFAS No. 123R Share Based Payments, using the modified retrospective transition method. The Company has not issued any stock options since its inception. Accordingly, there was no effect on the Companys reported loss from operations, cash flows or loss per share as a result of SFAS No. 123R. j) Property and Equipment Property & equipment is recorded at cost and is depreciated on a straight-line basis over the estimated useful lives of the related asset. Maintenance and repairs are charged to expense as incurred. Significant renewals and betterments are capitalized. k) Long-Lived Assets In accordance with SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; F7 and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. l) Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities  Including an Amendment of FASB Statement No. 115. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 Accounting for Certain Investments in Debt and Equity Securities applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entitys first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, Fair Value Measurements. The adoption of this statement is not expected to have a material effect on the Company's financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. The objective of SFAS No. 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. 3. Property and Equipment May 31, 2007 Accumulated Net carrying Cost depreciation value Automobile 11,938 1,323 10,615 Office furniture and equipment 1,260  1,260 $13,198 $696 $11,875 The Companys automobile is depreciated on a straight line basis over its 3 year estimated economic life after deducting an estimated $4,000 salvage value. Office furniture and equipment were acquired at or near the end of the Companys fiscal year end and no depreciation was recorded for fiscal 2007. 4. Related Party Balances/Transactions As at May 31, 2007, the Company is indebted to the President of the Company for $13,446, representing expenses paid on behalf of the Company. This amount is unsecured, non-interest bearing and has no repayment terms. F8 5. Common Stock and Preferred Stock Common Stock The Companys authorized common shares have no conversion rights and are not subject to redemption or to any sinking fund provisions. All shares of common stock are entitled to share equally in any dividends and in any liquidation of the Company. The Companys common shares do not carry either cumulative voting or preemptive rights. Preferred Stock The Company may, without approval from the common shareholders, issue up to 20,000,000 preferred shares, having a $0.00001 par value per share, in any series, rights and preferences as determined by its Sole Director of its Board of Directors. Preferred shares may be issued that have greater voting rights than the subsidiarys common stock thus diluting the value of any outstanding shares of common stock. Similarly, the Companys sole subsidiary at May 31, 2007, Mantra Energy Alternatives Ltd., may, without approval from its common shareholders, issue up to 20,000,000 preferred shares, having a $0.00001 par value per share, in any series, rights and preferences as determined by its Sole Director of its Board of Directors. Preferred shares may be issued that have greater voting rights than the subsidiarys common stock thus diluting the value of any outstanding shares of common stock. 6 . Commitments On May 1, 2007, the Company entered into a lease for premises in Vancouver, Canada. Under the terms of the lease, the Company is required to make monthly payments of $773 ($830CDN), plus applicable taxes until September 30, 2007. Thereafter, the monthly payment will increase by approximately 10% annually until September 30, 2009. Future lease payments for the next five years are as follows: $ 2008 9,878 2009 10,847 2010 3,728 2011  2012  $ 24,453 7. Income Taxes The Company accounts for income taxes under SFAS No. 109 , "Accounting for Income Taxes." Deferred income tax assets and liabilities are determined based upon differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Income tax expense differs from the amount that would result from applying the U.S federal and state income tax rates to earnings before income taxes. The Company has a net operating loss carryforward estimated to be approximately $29,500 available to offset taxable income in future years which expires beginning in fiscal 2026. Pursuant to SFAS 109, the potential benefit of the net operating loss carryforward has not been recognized in the financial statements since the Company cannot be assured that it is more likely than not that such benefit will be utilized in future years. F9 The Company is subject to United States federal and state income taxes at an approximate rate of 35%. The reconciliation of the provision for income taxes at the United States federal statutory rate compared to the Companys income tax expense as reported is as follows: May 31,2007 Net loss before income taxes per financial statements $30,594 Income tax rate 35% Income tax recovery (10,708) Permanent differences  Temporary differences 383 Valuation allowance change 10,325 Provision for income taxes $  Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Deferred income taxes arise from temporary differences in the recognition of income and expenses for financial reporting and tax purposes. The significant components of deferred income tax assets and liabilities at May 31, 2007, are as follows: May 31, 2007 Net operating loss carry forward $29,500 Valuation allowance (29,500) Net deferred income tax asset $  The Company has recognized a valuation allowance for the deferred income tax asset since the Company cannot be assured that it is more likely than not that such benefit will be utilized in future years. The valuation allowance is reviewed annually. When circumstances change and which cause a change in management's judgment about the realizability of deferred income tax assets, the impact of the change on the valuation allowance is generally reflected in current income. 8. Subsequent Events On July 12, 2007, 15,000,000 shares of common stock of 30,000,000 shares originally issued to the Companys founder, CEO and sole Director were returned to treasury for no consideration and cancelled. The number of shares outstanding at May 31, 2007 reflects this event, reducing the number of shares for the Companys initial capitalization to 15,000,000 shares of common stock. Subsequent to May 31, 2007, the Company granted 165,000 shares of its common stock and options to purchase 1,350,000 shares of the Companys common stock, to various employees and consultants. Each option gives the holder the right to purchase one share of common stock and is exercisable at $0.25, for two years from the date of the grant or vesting. A further 100,000 options to purchase shares of the Companys common stock, to various employees and consultants, have been granted and is exercisable at $0.40, for two years from the date of the grant. In aggregate 1,450,000 options have been granted. Subsequent to May 31, 2007, the Company organized several wholly owned subsidiary entities to conduct various aspects of its proposed business subsequent. F10 Subsequent to May 31, 2007, the Company sold 3,308,150 shares of its common stock in private placement offerings, raising approximately $742,325. 9. Interim financial statements (unaudited, as of November 30, 2007) The consolidated financial statements for August 31 2207 and November 30 2007and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. These consolidated financial statements include the accounts of the Company and its wholly owned subsidies (Mantra Energy Alternatives Ltd. Mantra Media Corp., Carbon Commodity Corporation, Climate ESCO Ltd. and Mantra Wind Inc.). All significant intercompany balances and transactions have been eliminated. The Companys fiscal year-end is May 31. The accompanying unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles in the United States ("US GAAP") for interim financial information. They may not include all information and footnotes required by US GAAP for complete financial statements. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Subsequent to the end of the second quarter of the current fiscal year the Company has issued additional share capital at a price of $0.40 per share with a detachable, non transferable warrant attached to each share with a price of $0.50. On December 24, 2007 the Company received clearance from the regulatory authorities to commence public trading of its common stock on the OTC BB. The trading symbol allocated to the Company is MVTG. The Company has received subscriptions for its stock in cash and as of the quarter end of November 30, 2007 had not issued the stock associated with these subscriptions. The subscriptions in the amount of $210,500 have been recorded as cash and an offset of an equal amount recorded as a current liability; this liability will be extinguished by the issuance of common stock in the Company, at a price of $0.40 per share with one transferable warrant at $0.50 for each share issued, in accordance with the subscription agreements. Non-Cash Transactions During the six months ended November 30, 2007: The Company issued 40,000 common shares and 250,000 stock options pursuant to the acquisition of technology totalling $10,000.00. The technology acquired is for the Electro Reduction of Carbon Dioxide that has a patent application filed. The Company issued 125,000 common shares and 1,200,000 stock options for services. The acquisition of intangible assets for shares with a fair market value of $10,000 and options valued at $15,095, have been excluded from The Statement of Operations for the six months ended November 30, 2007, see note below Stock Options. Stock Options Options have been granted with an exercise price equal to the fair market value of our stock on the date of grant and expire either two years after grant or vesting or five years after grant, depending on the terms of the grant. F11 During the second fiscal quarter of our current fiscal year we granted 1,450,000 options with an exercise price equal to the fair market value of our stock on the date of the grant. The stock options vest over a period of 4 months from grant. The following table summarizes the activity of the issued stock options. Shares in thousands Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (months) Number of shares under option: Outstanding at beginning of year 0 - Granted 1,450 $0.26 29 Exercised - - Forfeited - - Expired - - Outstanding at end of period 1,450 $0.26 29 Exercisable at end of the quarter (November 30, 2007) 1,100 $0.26 29 The total fair value of the options vested during the quarter ended November 30, 2007 was $79,286. The compensation charge associated with stock options in the amount of $64,191 is included in the Statement of Operations for the six months ended November 30, 2007, the fair value of options associated with asset acquisition of $15,095 has been allocated to the asset. F12 Mantra Venture Group Ltd. (A Development Stage Company) Notes to the Consolidated Financial Statements as at May 31, 2007 (Expressed in US Dollars) Notes pertaining to the August 31, 2007 and November 30 2007 financial statements are unaudited 9. Interim financial statements (unaudited) (continued) The fair value of stock-based compensation awards granted during the period under review was estimated using the Black  Scholes option-pricing model with the following assumptions: Grant Grant Expected Expected Dividend Risk Weighted- Year Date Life Volatility Yield Free Average Interest Grant Date Rate Fair Value 2007 Sept.01 24 16% 0% 3.92% $22,877 2007 Oct.05 24 months 16% 0% 4.01% $14,770 2007 Nov.01 24 months 16% 0% 3.69% $1,608 2007 Nov.01 60 months 17% 0% 3.93% $15,095 2007 Nov.05 24 months 16% 0% 3.58% $16,652 2007 Nov.15 24 months 17% 0% 3.20% $8,284 $79,286 Additional information regarding stock options as at November 30, 2007 is as follows: Number of Common Shares Exercise Prices Expiry Date 300,000 $0.25 August 30, 2009 400,000 $0.25 October 04, 2009 50,000 $0.25 October 31, 2009 50,000 $0.40 November 04, 2009 50,000 $0.40 November 14, 2009 350,000 $0.25 December 31, 2009 250,000 $0.25 October 31, 2012 1,450,000 No stock options have expired as of November 30, 2007. F-13 Mantra Venture Group Ltd. (A Development Stage Company) Notes to the Consolidated Financial Statements as at May 31, 2007 (Expressed in US Dollars) Notes pertaining to the August 31, 2007 and November 30 2007 financial statements are unaudited Share Purchase Warrants During the six month period ending November 30, 2007, 110,000 share purchase warrants were outstanding as follows: Number of Warrants Exercise Price Expiry Date 103,750 $0.50 November 19, 2009 6,250 $0.50 November 20, 2009 110,000 The fair value of the share purchase warrants issued during the period ending November 30, 2007, was in the amount of $30,792, which was determined using the Black  Scholes option value model with the following assumptions: Grant Grant Expected Expected Dividend Risk Weighted- Year Date Life Volatility Yield Free Average Interest Grant Date Rate Fair Value 2007 Nov.20 24 months 17% 0% 3.1% $0.26 2007 Nov.21 24 months 17% 0% 2.99% $0.26 F-14 Item 2. Managements Discussion and Analysis or Plan of Operation We have never generated any revenues and we have incurred significant operating losses from operations since our inception. We will need additional financing to sustain operations. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months. We anticipate that we will continue to incur losses for the next 24 months.
